Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 1 of 74



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION

   _________________________________/

   This Document Relates to All Claims Included
   in the Robinhood and Other Broker Tranches

                      CONSOLIDATED CLASS ACTION COMPLAINT
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 2 of 74




                                                         TABLE OF CONTENTS

   INTRODUCTION.................................................................................................................................... 1

   JURISDICTION AND VENUE ....................................................................................................6

   THE PARTIES ...............................................................................................................................7

           I.     Plaintiffs ...........................................................................................................................7

                       a. Robinhood Plaintiffs .............................................................................................7

                       b. Apex Plaintiffs ....................................................................................................12

       II.        Defendants .....................................................................................................................13

                       a. Robinhood ...........................................................................................................13

                       b. Apex ....................................................................................................................17
   FACTUAL ALLEGATIONS ......................................................................................................18

      I.        The Robinhood Business Model .....................................................................................19

                     a. History and Growth................................................................................................19

                     b. Driving Force in Bringing New Investors to the Marketplace: the “Gamification”
                        of Trading...............................................................................................................21

                     c. “Payment for Order Flow” and Robinhood’s Role in Driving the Market
                        Volatility it was Unprepared to Address ................................................................23

                     d. Rapid Growth Leads to Systemic Failures: History of Compliance Issues ...........24

    II.         Industry Standards ..........................................................................................................26

                     a. Managing Market Risk: Collateral Deposit and Capital Requirements.................26

                     b. Governing Broker FINRA Rules and Regulations ................................................30

                     c. Circuit Breakers: Procedures for Brokers to Operate During Times of Extreme
                        Market Volatility....................................................................................................31

   III.         The January 2021 “Short Squeeze” ..............................................................................32

                     a. Price Volatility Ahead of January 28, 2021 Was Well-Known to Defendants .....32


                                                                             i
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 3 of 74


    IV.      Robinhood was on Notice of the Risk Associated with the Volatility.........................34

                     a. The $3 Billion Capital Call ....................................................................................39

                     b. Defendants’ Unprecedented, One-Sided Trading Restrictions ..............................45

                                i. Robinhood ..................................................................................................45

                               ii. Apex ...........................................................................................................50

                     c. The January 28, 2021 Trading Restrictions Catch the Attention of Regulators ....54

                     d. Trading Restrictions Continue After January 28, 2021 .........................................55

    V.       Government Investigations into the January 2021 Short Squeeze..............................57

   CLASS ACTION ALLEGATIONS ...........................................................................................59

                I.        Nationwide Investor Class .....................................................................................59

               II.        Broker Classes .......................................................................................................59

                                  A.            Robinhood Class ............................................................................59

                                  B.            Apex Class .....................................................................................60

   CAUSES OF ACTION ................................................................................................................63

                          COUNT I – Negligence (against Robinhood) .......................................................63

                          COUNT II – Gross Negligence (against Robinhood) ..........................................64

                          COUNT III – Negligence Per Se (against Robinhood) ........................................66

                          COUNT IV – Breach of Fiduciary Duty (against Robinhood Securities and
                          Robinhood Financial) ............................................................................................67

                          COUNT V – Negligence (against Apex) ..............................................................69

   PRAYER FOR RELIEF..............................................................................................................69

   DEMAND FOR JURY TRIAL ...................................................................................................70




                                                                           ii
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 4 of 74




          Plaintiffs Andrea Juncadella, Cody Hill, Edward Goodan, Jaime Rodriguez, Jonathan

   Cornwell, Joseph Daniluk, Mark Sanders, Patryk Krasowski, William Makeham, Sammy

   Gonzalez, Julie Moody, Erik Chavez, and Peter Jang (collectively, “Plaintiffs”), on behalf of

   themselves and all other similarly-situated customers and investors (the “Class”), bring this

   Consolidated Class Action Complaint against Defendants, Robinhood Markets, Inc., Robinhood

   Financial LLC, Robinhood Securities, LLC (collectively, “Robinhood”), and Apex Clearing

   Corporation (“Apex”), for negligence and breach of fiduciary duty, demanding a trial by jury.

                                          INTRODUCTION

          1.      Through Robinhood Market, Inc.’s Registration Statement for its upcoming Initial

   Public Offering (“IPO”), Robinhood continues to emphasize equal access to financial markets and

   claims, “Our founders deeply believe that everyone should have access to the financial system.”

   See Robinhood Markets, Inc., Form S-1 (“Robinhood S-1”), at 8 (July 1, 2021), as amended July

   19, 2021 (emphasis added). This case is about the extreme divergence between that professed

   belief and how Robinhood actually runs its business.

          2.      On January 28, 2021, Robinhood and others took unprecedented action to render

   the financial system inaccessible to millions of customers and investors by deleting, at the push of

   a button, billions of dollars’ worth of demand for certain “hot stocks”—wiping away over 10

   billion dollars ($10,000,000,000) in “hot stock” market caps.

          3.      Leading up to January 28, 2021, Plaintiffs and the Class were aggressively

   recruited—through marketing and addictive user interfaces—to Robinhood’s platform for trading

   popular “hot stocks,” including the following symbols: GameStop Corporation (symbol: GME),

   BlackBerry Ltd. (symbol: BB), Nokia (symbol: NOK), AMC Entertainment Holdings, Inc.

   (symbol: AMC), AMC Networks, Inc. (symbol: AMCX), American Airlines Group, Inc. (symbol:


                                                    1
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 5 of 74




   AAL), Bed Bath & Beyond, Inc. (symbol: BBBY), Castor Maritime Inc. (symbol: CTRM),

   Express, Inc. (symbol: EXPR), Koss Corporation (symbol: KOSS), Naked Brand Group Ltd.

   (symbol: NAKD), Sundial Growers, Inc. (symbol: SNDL), Tootsie Roll Industries, Inc. (symbol:

   TR), and Trivago NV (symbol: TRVG) (collectively, the “Suspended Stocks”).

           4.        Robinhood’s business model was designed to attract a demographic most likely to

   trade in “hot stocks” and boost order flow in “hot stocks,” which Robinhood knew were extremely

   volatile. Robinhood, in fact, monetized the order flows for such stocks, but as a true amateur among

   institutional brokers, failed to protect itself, the financial markets, and its customers from the

   systemic risks that came with fueling volatile trading. As described herein, Robinhood did not

   have appropriate cash reserves to meet the well-defined margin requirements to support the market

   activity that it was facilitating.

           5.        While Robinhood built its business to attract inexperienced, first-time traders, who

   focused on these “hot stocks,” it failed to sufficiently capitalize its business according to the rules

   designed to protect the market and traders from at-risk brokers that maintain high concentrations

   of volatile stocks.

           6.        Reporting on an interview of a former trading executive at TD Ameritrade, the New

   York Times wrote, “[Robinhood] w[as] trying to change the rules of the road without understanding

   how the road was paved and without any respect for the existing guard rails . . . [Robinhood] ended

   up creating risk for their customers and systemic risk for the market more broadly.” 1

           7.        Although Robinhood is a startup of recent vintage, the nascent company has

   already paid all-time record-breaking penalties, including the largest financial penalty ever



   1
     Nathaniel Popper, Matt Phillips, Kate Kelly, and Tara Siegel Bernard, The Silicon Valley Start-Up that Caused
   Wall Street Chaos, NY. Times (Jan. 30, 2021), https://www.nytimes.com/2021/01/30/business/robinhood-wall-
   street-gamestop.html.

                                                            2
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 6 of 74




   ordered by FINRA for “systemic supervisory failures and significant harm suffered by millions of

   customers.” 2 Robinhood has paid approximately $135 million to the U.S. Securities and Exchange

   Commission (“SEC”) and Financial Industry Regulatory Authority (“FINRA”) to settle allegations

   that it misled customers about its use of payment for order flow, outages on its app, and its failure

   to seek the best reasonably available terms to execute customer orders.

           8.       Despite its short existence, Robinhood’s history is replete with serious and

   profound regulatory failures. Robinhood’s pattern of indifference to known risks left it woefully

   unprepared to address the events of January 2021.

           9.       Beginning on January 28, 2021, Robinhood, without seeking or receiving approval

   from the SEC, FINRA, nor any market regulator, removed one or more of the widely-traded

   Suspended Stocks from its trading platform, prohibited investors from purchasing shares of, or call

   options on, the Suspended Stocks, and/or unilaterally sold the Suspended Stocks at rock-bottom

   prices from customer accounts. On January 29, 2021, Robinhood began to allow only extremely

   limited purchases of shares of, or call options on, the Suspended Stocks, and did not remove all

   restrictions until February 4, 2021. The period between January 27, 2021 and February 23, 2021,

   is referred to herein as the “Class Period.”

           10.      Likewise, Apex Clearing Corporation, a broker-dealer registered with the SEC and

   a member of FINRA, that provides clearing broker services to introducing broker-dealers,

   including, but not limited to, Ally Financial, Dough, M1 Finance, Public.com, Sofi, Stash,

   Tastyworks, and Webull (collectively, the “Apex Introducing Broker-Dealers”), took the

   unprecedented step of unilaterally and abruptly instructing its clients, including Apex Introducing



   2
    See “[Robinhood] Ordered to Pay Approximately $70 Million for Systemic Supervisory Failures and Significant
   Harm Suffered by Millions of Customers,” available at https://www.finra.org/media-center/newsreleases/2021/finra-
   orders-record-financial-penalties-against-robinhood-financial.

                                                          3
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 7 of 74




   Broker-Dealers, to block purchases of AMC, GME, and KOSS, on January 28, 2021, based on a

   possible future collateral requirement that Apex



                                                                                              .

          11.     Contrary to governing industry rules and regulations aimed at addressing market

   volatility, their fiduciary duties of care and loyalty as broker-dealers, and customer expectations,

   Defendants failed to adequately mitigate risk and knew or should have known that their abruptly

   implemented, one-way trading restrictions would harm their customers and investors.

          12.     By imposing restrictions on only one side of the transaction—the buy side—and

   depriving Plaintiffs and other members of the Class of the ability to purchase the Suspended

   Stocks, the majority of which were traded on its platform, while allowing selling to continue,

   Robinhood artificially depressed prices of the Suspended Stocks.

          13.     Robinhood’s internal documents reveal




          14.     As Robinhood’s own Co-Founder, Vladimir Tenev (“Tenev”), admits, Robinhood

   could not pay its clearinghouse-mandated deposit requirements when the call came in the morning

   of January 28, 2021. See Tenev Testimony, Robinhood Markets, to U.S. House Financial Services

   Committee, at 9 (Feb. 18, 2021). Even after the National Securities Clearing Corp. (“NSCC”)

   exercised its discretion in reducing the call to protect the system from Robinhood Securities’



                                                    4
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 8 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 9 of 74




                                    JURISDICTION AND VENUE

          19.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332(d)(2) because this is a class action subject to the Class Action Fairness Act (“CAFA”), Pub.L.

   No. 109-2, 119 Stat. 4 (codified in various sections of 28 U.S.C.), with aggregate claims of all

   members of the proposed class and subclass(es) in excess of $5 million, exclusive of interest and

   costs, and there are more than 100 putative Class Members. Many members of the proposed Class

   are citizens of a state different from Defendants. This Court also has supplemental jurisdiction

   over state law claims pursuant to 28 U.S.C. § 1367 because they form part of the same case or

   controversy as the claims within the Court’s original jurisdiction.

          20.      This Court is the proper venue for this action because the Judicial Panel for

   Multidistrict Litigation determined that the actions that are before this Court should be centralized

   in this Court pursuant to 28 U.S.C. § 1407.

          21.      Jurisdiction and venue are proper in this District pursuant to 28 U.S.C. § 1391

   because one or more of the Defendants reside in this District or are licensed to do business in this

   District. Each Defendant has transacted business, maintained substantial contacts, or committed

   tortious acts in this District, causing injury to persons residing in, located in, or doing business

   throughout the United States, including in this District.

          22.      This Court has personal jurisdiction over each Defendant because, each Defendant:

   (a) transacted business throughout the United States, including in this District; (b) transacted in

   substantial amounts of the Suspended Stocks throughout the United States, including in this

   District; (c) had substantial contacts with the United States, including this District; and/or (d)

   engaged in actions that had a direct, foreseeable, and intended effect of causing injury to the




                                                    6
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 10 of 74




    business or property of persons residing in, located in, or doing business throughout the United

    States, including in this District.

            23.      This Court has personal jurisdiction over Defendants under Florida’s long-arm

    statute, through Defendants’ operation of businesses in this District. Defendants operate, conduct,

    engage in, and carry-on business or business ventures in this state or have an office or agency in

    this state; have caused injury to persons or property within this state arising out of an act or

    omission by the Defendants outside this state, while the Defendants were engaged in solicitation

    or service activities within this state. Defendants regularly do or solicit business, or engage in other

    persistent courses of conduct, or derive substantial revenue from goods used or consumed or

    services rendered in this state. The activities of Defendants within the state are substantial and not

    isolated. In addition, this action arises, in part, out of a decision to halt buying that was effectuated

    in Florida by Robinhood Securities, LLC, a company headquartered in Florida.

                                                  PARTIES

      I.    Plaintiffs

                  a. Robinhood Plaintiffs

                         i. Plaintiff Andrea Juncadella

            24.      Plaintiff Andrea Juncadella is a resident of the State of Florida.

            25.      Plaintiff Juncadella is an investor who used Robinhood as her broker-dealer and

    owned or held shares in the Suspended Stocks during the Class Period.

            26.      As of end of the day on January 27, 2021, Plaintiff Juncadella held 400 shares of

    AMC stock and 5 shares of GME stock.

            27.      On February 9, 2021, Plaintiff Juncadella sold all of her shares in GME and AMC

    for less than what she would have sold for but for Robinhood’s negligence and breach of fiduciary



                                                       7
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 11 of 74




    duty alleged herein.

                         ii. Plaintiff Edward Goodan

           26.        Plaintiff Edward Goodan is a resident of the State of Florida.

           27.        Plaintiff Goodan is an investor who used Robinhood as his broker-dealer during

    the Class Period.

           28.        As of end of the day on January 27, 2021, Plaintiff Goodan held 168.6 shares of

    AMC stock.

           29.        On February 1, 2021, Plaintiff Goodan, sold all of his 168.60 shares in AMC for

    less than he would have sold for but for Robinhood’s negligence and breach of fiduciary duty

    alleged herein.

           30.        As of end of the day on January 27, 2021, Plaintiff Goodan held 11 call options on

    AMC stock, representing options 1,100 shares of AMC stock.

           31.        On January 28, 2021, Plaintiff Goodan, sold all of these call options on AMC stock

    for less than he would have sold for but for Robinhood’s negligence and breach of fiduciary duty

    alleged herein.

           28.        On January 29, 2021, once Robinhood permitted limited buying of options,

    Plaintiff Goodan purchased 41 call options on AMC stock representing options on 4,100 shares of

    AMC stock.

           32.        On February 1, 2021, after Robinhood reintroduced restrictions on buying, sold

    Plaintiff Goodan sold all 41 of his call options on AMC stock for less than he would have sold for

    but for Robinhood’s negligence and breach of fiduciary duty alleged herein.

                        iii. William Makeham

           33.        Plaintiff William Makeham is a resident of the State of Florida.



                                                       8
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 12 of 74




           34.     Plaintiff Makeham is an investor who used Robinhood as his broker-dealer during

    the Class Period.

           35.     As of end of the day on January 27, 2021, Plaintiff Makeham held 6 call options

    on AMC stock, representing options on 600 shares of AMC stock.

           36.     On January 29, 2021, once Robinhood permitted limited buying of options,

    Plaintiff Makeham purchased 44 call options on AMC stock and 9 call options on AMC stock,

    representing options on 4,400 shares of AMC stock.

           29.     On February 2, 2021, after Robinhood reintroduced restrictions on buying AMC

    stock, Plaintiff Makeham sold all 45 of his call options on AMC stock for less than he would have

    sold at but for Robinhood’s negligence and breach of fiduciary duty alleged herein.

                        iv. Mark Sanders

           37.     Plaintiff Mark Sanders is a resident of the State of Missouri.

           38.     Plaintiff Sanders is an investor who used Robinhood as his broker-dealer during

    the Class Period.

           39.     As of end of the day on January 27, 2021, Plaintiff Sanders held 761 shares of

    AMC stock.

           40.     On February 2, 2021, Plaintiff Sanders sold 621 shares of AMC stock for less than

    he would have sold for but for Robinhood’s negligence and breach of fiduciary duty alleged herein.

                        v. Jaime Rodriguez

           41.     Plaintiff Jaime Rodriguez is resident of the State of Michigan.

           42.     Plaintiff Rodriguez is an investor who used Robinhood as his broker-dealer during

    the Class Period.

           43.     As of the end of the day on January 27, 2021, Plaintiff Rodriguez held 20.25 shares



                                                    9
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 13 of 74




    of GME stock.

           44.        On January 28, 2021, Plaintiff Rodriguez sold all 20.25 shares of GME stock for

    less than he would have sold for but for Robinhood’s negligence and breach of fiduciary duty

    alleged herein.

                        vi. Patryk Krasowski

           45.        Plaintiff Patryk Krasowski is a resident of the State of Illinois.

           46.        Plaintiff Krasowski is an investor who used Robinhood as his broker-dealer during

    the Class Period.

           47.        As of the end of the day on January 27, 2021, Plaintiff Krasowski held 9 call

    options on GME stock, representing options on 900 shares of GME stock.

          30.         On January 28, 2021, Plaintiff Krasowski sold all 9 of his call options on GME

    stock for less than he would have sold for but for Robinhood’s negligence and breach of fiduciary

    duty alleged herein.

           48.        Plaintiff Krasowski also owned 6 call options to purchase GME stock. Just before

    Robinhood restricted purchases of GME stock, this position could have been exercised and

    proceeds realized in the amount of approximately $400,000.00.

           49.        Plaintiff Krasowski attempted to exercise these calls, which would have resulted

    in realized gains of approximately $400,000.00, but was blocked from exercising them by

    Robinhood. Plaintiff Krasowki’s position with respect to these is now worth approximately

    $200,000.00.

                        vii. Plaintiff Cody Hill

           50.        Plaintiff Cody Hill is a resident of the State of Texas.

           51.        Plaintiff Hill is an investor who used Robinhood as his broker-dealer during the



                                                        10
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 14 of 74




    Class Period.

              52.   As of the end of the day on January 27, 2021, Plaintiff Hill held 538 shares of AMC

    stock, 59 shares of BB stock, and 160 shares of NOK stock.

              53.   On January 28, 2021, Plaintiff Hill sold all 528 shares of AMC stock, 59 shares of

    BB stock, and 160 shares of NOK stock for less than he would have sold for but for Robinhood’s

    negligence and breach of fiduciary duty alleged herein.

                     viii. Sammy Gonzalez

              54.   Plaintiff Sammy Gonzalez is a resident of the State of Florida.

              55.   Plaintiff Gonzalez is an investor who used Robinhood as his broker-dealer during

    the Class Period.

              56.   As of the end of the day on January 27, 2021, Plaintiff Gonzalez held 11.6 shares

    of AMC stock.

              57.   On February 9, 2021, Plaintiff Gonzalez sold all 11.6 shares of AMC stock for less

    than he would have sold for but for Robinhood’s negligence and breach of fiduciary duty alleged

    herein.

                        ix. Joseph Daniluk

              58.   Plaintiff Joseph Daniluk is a resident of the State of Illinois.

              59.   Plaintiff Daniluk is an investor who used Robinhood as his broker-dealer during

    the Class Period.

              60.   As of end of the day on January 27, 2021, Plaintiff Daniluk held 22 shares of GME

    stock.

              31.   On January 28, 2021, Plaintiff Daniluk sold 10 shares of GME stock for less than

    he would have sold for but for Robinhood’s negligence and breach of fiduciary duty alleged herein.



                                                      11
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 15 of 74




                        x. Jonathan Cornwell

           61.      Plaintiff Jonathan Cornwell is a resident of the State of California.

           62.      Plaintiff Cornwell is an investor who used Robinhood as his broker-dealer during

    the Class Period.

           63.      As of the end of the day on January 27, 2021, Plaintiff Cornwell held 2.48 shares

    of GME stock, 14.44 shares of NOK stock, and 6.8 shares of AMC stock.

           64.      On February 2, 2021, Plaintiff Cornwell sold all 2.48 shares of GME stock, 6.8

    shares of AMC stock, and 14.44 shares of NOK stock for less than he would have sold for but for

    Robinhood’s negligence and breach of fiduciary duty alleged herein.

                        xi. Plaintiff Julie Moody

           65.      Plaintiff Julie Moody is a resident of the State of South Carolina.

           66.      Plaintiff Moody is an investor who used Robinhood as her broker-dealer during the

    Class Period.

           67.      On January 27, 2021, and prior to market opening on January 28, 2021, Plaintiff

    Moody submitted orders for NOK, NAKD, and AMC stock.

           68.      Plaintiff Moody’s last 58 shares of NAKD stock were confirmed by Robinhood at

    approximately at 7:18 a.m. EST on January 28, 2021.

           69.      Two hours later, on January 28, 2021, at approximately 9:20 a.m. EST, Robinhood

    unilaterally cancelled Moody’s market orders for NOK, NAKD, and AMC stock.

                 b. Apex Plaintiffs

                        i.   Erik Chavez

           70.      Plaintiff Erik Chavez is a resident of the State of Arizona.

           71.      Plaintiff Chavez is an investor who used Webull Financial LLC as his introducing



                                                     12
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 16 of 74




    broker-dealer and Apex as his clearing broker. The trading account was carried by Apex

    Corporation.

           72.      As of the end of the day on January 27, 2021, Plaintiff Chavez held 607 shares of

    AMC stock.

           73.      On February 2, 2021, Plaintiff Chavez sold all of his shares of AMC stock for less

    than he would have sold for but for the negligence alleged herein.

                     ii.   Peter Jang

           74.      Plaintiff Peter Jang is a resident of the State of Maryland.

           75.      Plaintiff Jang is an investor who used Ally Invest Securities as his introducing

    broker-dealer and Apex as his clearing broker. The trading account was carried by Apex Clearing

    Corporation.

           76.      As of the end of the day on January 27, 2021, Plaintiff Jang held 3,500 shares of

    GME stock in his account at Ally.

           77.      On February 4, 2021, Plaintiff Jang, who had journaled his shares of GME to a

    different brokerage house, sold 401 shares of GME stock for less than he would have sold for but

    for the negligence alleged herein.

     II.   Defendants

                 a. Robinhood

           78.      Defendant Robinhood Markets, Inc. (“Robinhood Markets” or the “Parent”) is a

    Delaware corporation, with principal executive offices at 85 Willow Road, Menlo Park, CA 94025.

    Robinhood Markets is the corporate parent of Defendants Robinhood Financial, LLC and

    Robinhood Securities, LLC. See Figure 1, below (Robinhood S-1, at 12).




                                                     13
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 17 of 74




                           Figure 1: Robinhood Organizational Structure

           79.     Robinhood Markets boasts a “Founder-Led, Passionate and Experienced Team,”

    created in 2013, by Co-Founders, Chief Executive Officer (“CEO”), President, and Director,

    Tenev, and Chief Creative Officer, Baiju Bhatt (“Bhatt”), to “democratize finance.” (Robinhood

    S-1, at 203). To “execute on this mission,” Robinhood Markets created a “Management Team”

    that includes Chief Financial Officer (“CFO”) Jason Warnick, former VP of Finance and Chief of

    Staff to the CFO at Amazon, Chief Marketing and Communications Officer Christina Smedley,

    former VP of Marketing at Facebook, Chief Operating Officer, Gretchen Howard, former Partner

    at CapitalG, Chief Legal Officer, Daniel Gallagher, former SEC Commissioner under President

    Obama, and Chief Product Officer, Aparna Chennapragada, former VP and General Manager at

    Google. (Robinhood S-1, at 12).

           80.     Defendant Robinhood Financial LLC (“Robinhood Financial”) is a Delaware

    limited liability company, with principal executive offices at 85 Willow Road, Menlo Park, CA

    94025. Robinhood Financial is a registered introducing broker-dealer in securities under the

    Securities and Exchange Act of 1934 and a member of FINRA. Robinhood Financial introduces

    retail users to purchase and sell equities, options, and cryptocurrencies through the Robinhood


                                                  14
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 18 of 74




    platform. Robinhood Financial has a clearing arrangement with its affiliate, Robinhood Securities,

    LLC. Robinhood Financial is a wholly-owned subsidiary of Robinhood Markets.

            81.      Defendant Robinhood Securities, LLC (“Robinhood Securities”) is a Delaware

    corporation with its principal place of business at 500 Colonial Center Parkway, Suite 100, Lake

    Mary, Florida 32746. Robinhood Securities is a registered clearing broker-dealer in securities and

    under the Securities and Exchange Act of 1934 and a member of FINRA and the NSCC, a clearing

    agency and subsidiary of the DTCC, which acts as a central depository for securities transactions

    through its clearing agencies. Robinhood Securities clears equities and option trades for the retail

    users through a clearing arrangement with Robinhood Financial. Robinhood Securities is a wholly-

    owned subsidiary of Robinhood Markets.

            82.      Robinhood Securities’ President and Chief Operating Officer (“COO”), James

    Swartwout (“Swartwout”), is licensed by FINRA.

            83.      Robinhood Market’s Co-Founder, CEO, President, and Director, Tenev, is not

    licensed by FINRA.

            84.      Unless otherwise specified, Robinhood Markets, Robinhood Financial, and

    Robinhood Securities are collectively referred to herein as, “Robinhood.”

            85.      Robinhood Financial and Robinhood Securities are single member, passthrough

    limited liability companies, with all tax effects of income or loss included in the tax returns of their

    Parent, Robinhood Markets.

            86.      According to Robinhood Financial’s Annual Audited Report filed with the SEC,

    as sworn to under oath or affirmation by Daniel Kelati (“Kelati”), 4 as “Chief Financial Officer,”



    4
     According to LinkedIn, Kelati is now Robinhood’s FINRA-designated Finance and Operations Principal (“FinOp”),
    charged with ensuring regulatory compliance and protecting customers. In December 2018, Robinhood Markets hired
    Jason Warnick from Amazon to serve as CFO.

                                                          15
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 19 of 74




    as of December 31, 2020, Robinhood Financial has a “revolving, committed and unsecured line

    for $25.0 million with the Parent.” Annual Audited Report, at Note 6 (emphasis added).

            87.     Robinhood Financial also has “an expense sharing agreement with the Parent,”

    pursuant to which Robinhood Financial “reimburse[s] the Parent for payroll, technology,

    information services, occupancy, and other expenses. The Parent also pays certain direct expenses

    on [its] behalf and cash settles monthly with allocated expenses.” Id. As of December 31, 2020,

    “the balance due to the Parent was $25.0 million,” and “the Parent contributed $20.0 million in

    capital to [Robinhood Financial]” during 2020. Id. (emphasis added).

            88.     According to Robinhood Securities’ Annual Audited Report filed with the SEC, as

    sworn to under oath or affirmation by Kelati, as “CFO and Principal Financial Officer,” as of

    December 31, 2020, Robinhood Securities has “six revolving and unsecured lines of credit with

    the Parent for a total of $550.0 million.” See Annual Audited Report, at Note 9 (emphasis added).

            89.     Robinhood Markets and its subsidiaries are treated as one entity for purposes of its

    IPO Registration Statement. See Robinhood S-1, at F-9 (“The consolidated financial statements

    include the accounts of RHM and its wholly-owned subsidiaries. All intercompany balances and

    transactions have been eliminated.”) (emphasis added). Similarly, the S-1 describes Robinhood

    Markets and its subsidiaries as comprising a “Vertically Integrated Platform,” that has enabled

    them “to rapidly introduce new products and services . . . , while also supporting our ability to

    quickly scale, including onboarding millions of new customers during 2020 and the first quarter

    of 2021.” (Id. at 7.)

            90.     As alleged herein, Robinhood Financial was an introducing broker-dealer for

    Robinhood Plaintiffs and Class members who traded the Suspended Stocks during the Class

    Period. Robinhood Securities was a clearing broker-dealer for Robinhood Plaintiffs and Class



                                                    16
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 20 of 74




    members who traded the Suspended Stocks during the Class Period. Robinhood Markets took

    actions to limit its exposure at the expense of its customers, implementing a “PCO,” or position

    closing only policy, through its subsidiaries, that disallowed Robinhood Plaintiffs and Class

    members from buying the Suspended Stocks during the Class Period.

                 b. Apex

           91.      Defendant Apex Clearing Corporation (“Apex”) is a New York corporation with a

    principal place of business at One Dallas Center, 350 N. St. Paul, Suite 1300, Dallas, Texas.

           92.      Apex is a broker-dealer registered with the SEC and FINRA.

           93.      Apex provides clearing broker services to correspondent introducing broker-

    dealers and customers introduced to Apex by those introducing broker-dealers. These customers

    are shared as between Apex and Apex Introducing Broker-Dealers (“Shared Customers”). Apex

    also serves as a broker-dealer to customers not introduced to them through an introducing broker.

           94.      Apex Introducing Broker-Dealers, who have less operational capability and

    regulatory capital, and lack direct access to trading platforms and clearinghouses, rely on Apex to

    access those capabilities and services.

           95.      Apex, in performing its clearing and settlement functions as a clearing broker, is a

    member of the NSCC.

           96.      Apex was a clearing broker-dealer for Apex Introducing Broker-Dealers and their

    Shared Customers during the Class Period.

           97.      In January 2021, Apex was a clearing broker-dealer for Shared Customers,

    including Apex Plaintiffs and Class members, who traded in the Suspended Stocks on the Apex

    Introducing Broker-Dealers’ platforms during the Class Period. Apex’s Introducing Broker-

    Dealers during the Class Period include, but are not limited to, Ally Invest, Dough LLC, M1



                                                    17
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 21 of 74




    Finance, Public.com, Stash, and Webull Financial LLC.

            98.       On January 28, 2021, Apex directed that all of its customers, including its Shared

    Customers, suspend purchasing of AMC, GME, and KOSS.

                                           FACTUAL ALLEGATIONS

            99.       Defendants operate and clear for online trading platforms that intentionally blocked

    Plaintiffs and members of the Class from purchasing Suspended Stocks, or call options on such

    stocks, but allowed selling to continue.

            100.      Robinhood designed its platform to drive up trading volume by offering customers

    zero-commission trading (facilitated by “payment for order flow,” as explained below), 5 and “an

    intuitive customer interface that has changed the landscape of retail investing.” (Robinhood S-1,

    at 168) (emphasis added).

            101.      Robinhood’s gamification, behavioral prompts, predictive analytics, and

    differential marketing, masterminded by executives Robinhood recruited from the ranks of

    Amazon, Google, and Facebook, target inexperienced investors, and encourage them to trade at

    high volumes to drive up its revenue through payment for order flow. FINRA scrutinized some of

    these gamification tools, including the “confetti” for first-time trading, which Robinhood has since

    ceased. Robinhood acknowledges its responsibility to first-time investors, “We understand that

    millions of our customers are using Robinhood to enter the financial markets for the first time, and

    we take our responsibility to them seriously.” (Id. at 173.)

            102.      A research paper by the Swiss Finance Institute reported that despite holding only




    5
      Some brokerages, like Robinhood, do not charge users a fee per transaction, but instead sell its users’ orders and
    trade data to third parties known as “market makers.” Robinhood’s practice of selling its customers’ order flow and
    trade data to third party-market makers is known as “payment for order flow.” Market makers, such as Citadel
    Securities, make money by completing Robinhood’s customer’s trade at a higher price than it paid for the share.
    Robinhood derives a significant amount of its revenue from these payments.

                                                            18
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 22 of 74




    about 0.2% of aggregate U.S. market share, Robinhood customers drove 10% of the variation in

    returns from stocks in the second quarter of 2020, because they, in the aggregate, buy and sell

    more than their institutional counterparts in response to price changes.

             103.      As a result, Robinhood’s revenue has increased over 200 times since March 2020,

    representing annual growth of 245%, with a reported 18 million funded accounts, and $81 billion

    in assets as of July 1, 2021. (Id. at 2, 32.)

             104.      By driving trading volume up in “hot stocks” and contributing to the overall

    volatility of these securities without the tools needed to manage the known risks associated with

    concentrated positions in highly volatile issues, Robinhood’s business model creates systemic risk

    for the market. 6

             105.      These risks, which remain unmitigated while Robinhood continues to operate an

    undercapitalized business without adequate risk controls ahead of an IPO, culminated in the

    “January 2021 Short Squeeze,” 7 defined herein, and resulted in the filing of over fifty (50) class

    action lawsuits by investors across the United States.

        I.   The Robinhood Business Model

                  a. History and Growth

             106.      Robinhood launched its retail brokerage business in 2015. By mid-2018, it was one

    of the largest retail broker-dealers in the United States.

             107.      As its namesake suggests, Robinhood touts itself as a financial product that can

    “give everyone—not just the wealthy—access to financial markets.” Robinhood’s stated mission




    6
      In its Registration Statement, Robinhood’s discloses “Risk Factors,” spanning more than 70 pages.
    7
      An investor who takes a “short” position in a stock bets that the stock price will fall by borrowing the stock from a
    lender, selling it at a high price and, when the time comes to return the stock to the lender, buying the stock later at a
    lower price. The short trader pockets the difference between the high price at which it sold the borrowed stock and the
    low price at which the trader bought the replacement stock to return to the trader’s original lender.

                                                               19
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 23 of 74




    is “to democratize finance for all.” (Robinhood S1, at 1.)

            108.     To execute on this mission, Robinhood assembled an executive leadership team

    that includes a former VP of Finance and Chief of Staff to the Chief Financial Officer at Amazon,

    a former VP of Marketing at Facebook, and a former Vice President and General Manager at

    Google.

            109.     Robinhood has quickly attracted customers, many of whom are relatively young

    and new to investing, including through offerings such as no-minimum, commission-free trading,

    and a user interface “designed to . . . appeal to a new generation of investors who are more

    comfortable trading on smartphones.” See FINRA Acceptance, Waiver, and Consent, No.

    202006971201, at 2 (June 30, 2021).

            110.     According to Robinhood, close to 50% of all new retail funded accounts opened in

    the United States from 2016 to 2021 were new accounts created on Robinhood, with over 50% of

    Robinhood customers comprised of first-time investors. (Form S-1, at 2).

            111.     Through these and other initiatives, Robinhood has experienced dramatic customer

    growth since launching its online trading platforms in December 2014—from fewer than 500,000

    customers in 2015, to over 31 million customers today.

            112.     In October 2016, Robinhood reported one million users, and by April 2017 its

    active user base had doubled and was growing at a rate of 140,000 new accounts per month.

            113.     When Robinhood transitioned to self-clearing (by forming Robinhood Securities),

    customer growth surged, as Robinhood boasted, “Clearing by Robinhood will allow us to help our

    customers more easily and efficiently.” 8 As of October 2018, after becoming a self-clearing broker,


    8
           See     Robinhood      website,       “What’s       Clearing    by      Robinhood?,”     available    at
    https://robinhood.com/us/en/support/articles/whats-clearing-by-robinhood/. See also CNBC, “Robinhood’s in-house
    clearing system could be reason behind trading restrictions,” (Jan. 29, 2021), available at


                                                          20
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 24 of 74




    Robinhood’s users had “executed more than $150 billion in transactions.”

               114.   In 2019, Robinhood raised $323 million in funding at a $7.6 billion valuation. In

    August 2020, after raising $200 million in Series G funding, Robinhood was valued at $11.2

    billion.




               115.   Since March 2020, Robinhood’s revenue has increased over 200 times: for the

    years ended 2019 and 2020, Robinhood’s revenue was $277.5 million and $958.8 million,

    respectively, representing annual growth of 245%. (Robinhood S-1, at 32).

                  b. Driving Force in Bringing New Investors to the Marketplace:
                     the “Gamification” of Trading

               116.   Many retail investors, like Plaintiffs and certain members of the Class, are non-

    professional investors that execute their personal trades through firms or investment accounts.

               117.   Robinhood made it easy for retail investors to invest, driving up volume.

               118.   Credit Suisse estimated that at times in 2021, retail investors have accounted for a



    https://www.cnbc.com/video/2021/01/29/robinhoods-in-house-clearing-system-could-be-reason-behind-trading-
    restrictions.html?&qsearchterm=robinhood%20trade%20clearing.

                                                         21
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 25 of 74




    third of all U.S. stock market trading. As reported in the Financial Times, Retail Investors’ market

    share of U.S. equity trading has steadily increased since 2019.

           119.     One of the top executives at Robinhood—a financial institution—is its “Chief

    Creative Officer,” an important position for a business that draws its users through a game-like

    experience. (Robinhood S1, at 2) (Co-Founder and Chief Creative Officer, Bhatt, signed

    Robinhood’s Form S1 alongside Tenev). As Robinhood admits, “We put design at the center of

    our product…We involve our talented product designers early and often,” resulting in a platform

    that is “familiar in look and feel for a generation of mobile-first customers.” (Id. at 6).

           120.     This “gamification” “involves tactics used to increase consumer engagement, time

    spent on an investment platform, and number of trades. This includes design elements and

    psychological tools intended to keep the attention of its users, including emoji-filled notifications,

    prizes, graphics, and animations.”

           121.     The gamification features, such as those seen on Robinhood’s platform, encourages

    behavior similar to a gambling addiction, which further increases trading volume. Robinhood’s

    “gamified” platform employs tools such as video trainings and design elements to encourage more

    rapid trading than a buy-and-hold approach, and to recommend particular strategies, such as option

    trading or use of margin. See “Gamification” Section of R. Cook’s Statement before the Financial

    Services Committee to U.S. House of Representatives (May 6, 2021) (concerns about how these

    features may influence customer behavior has prompted FINRA to form a cross-departmental

    working group).

           122.     These tactics have successfully hooked hundreds of thousands, if not millions, of

    new users. See CNBC, “Fintech app Robinhood is driving a retail trading renaissance during the

    stock market’s wild ride,” available at https://www.cnbc.com/2020/06/17/robinhood-drives-



                                                      22
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 26 of 74




    retail-trading-renaissance-during-markets-wild-ride.html       (“Robinhood,   mostly   used    by

    millennials to trade stocks and cryptocurrency, has grown from its 1 million subscribers in 2016

    and 6 million accounts in October of 2018. More than half of Robinhood customers are opening

    their first brokerage account, and the median customer age is 31 years old, according to the

    company.”).

               c. “Payment for Order Flow” and Robinhood’s Role in Driving
                  the Market Volatility it was Unprepared to Address

           123.     As customary with startup companies like Robinhood, they seek to “disrupt”

    established industries using technological solutions. In this case, Robinhood sought to “disrupt”

    the discount brokerage business by offering commission free trades. But as Milton Friedman once

    said, “there is no free lunch.”

           124.     As the SEC explained in its December 17, 2020 Order, charging Robinhood

    Financial with willfully misleading its customers about Robinhood’s revenue sources and failing

    to satisfy its duty of best execution (which means the broker must attempt to execute a customer’s

    trade in the way that is most advantageous to the customer):

                   One of Robinhood’s primary selling points was that it did not charge
                   its customers trading commissions. In reality, however,
                   “commission free” trading at Robinhood came with a catch:
                   Robinhood’s customers received inferior execution prices compared
                   to what they would have received from Robinhood’s competitors.
                   For larger value orders, this price difference at Robinhood exceeded
                   the commission its competitors would have charged. These inferior
                   prices were caused in large part by the unusually high amounts
                   Robinhood charged the principal trading firms for the opportunity
                   to obtain Robinhood’s customer order flow. These payments are
                   generally referred to as “payment for order flow.”

    (SEC Order, ⁋ 2) (Dec. 17, 2020).

           125.     Robinhood Financial agreed to pay $65 million to settle the SEC charges.

           126.     Robinhood’s largest revenue source derives from market makers, such as Citadel


                                                   23
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 27 of 74




    Securities, through a “payment for order flow” (“PFOF”) relationship.

           127.     The PFOF relationship provides market makers with an opportunity to profit from

    the large amount of trading data collected by Robinhood and provides Robinhood with the revenue

    necessary to provide zero-commission trading to its users.

           128.     The practice of PFOF is controversial. While still allowed in the United States,

    PFOF has been outlawed in the United Kingdom and Canada.

           129.     PFOF can “create conflicts of interest for brokers because of the tension between

    the broker’s interests in maximizing payment for order flow or trading profits generated for itself

    from internalizing their customers’ orders, and their fiduciary obligation to their customers to route

    their customers’ orders to the best markets.” See SEC Special Study, “Payment for Order Flow

    and Internalization in the Options Markets” (Dec. 2000).

           130.     Robinhood disclosed that it collected payments of $331 million from market

    makers in the first quarter of 2021, an amount that was more than triple the $91 million

    Robinhood brought in from payment for order flow in the first quarter of 2020, according to its

    SEC Rule 606 filing.

               d. Rapid Growth Leads to Systemic Failures: History of Compliance Issues

           131.     Less than one month ago, on June 30, 2021, FINRA announced that Robinhood

    Financial was ordered to pay a record financial penalty of $70 million for “systemic supervisory

    failures and significant harm suffered by millions of customers.” According to FINRA, “the

    sanctions represent the largest financial penalty ever ordered by FINRA and reflect the scope and

    seriousness of the violations.”

           132.     The Acceptance, Waiver and Consent (“AWC”) lists numerous areas of failures by

    Robinhood, including, “false and misleading statements” to customers, “failure to supervise



                                                     24
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 28 of 74




    technology critical to providing customers with core broker-dealer services,” and “failure to create

    a reasonably designed business continuity plan” designed to achieve mission critical services.

    FINRA further explained that Robinhood’s failure to execute trades due to technology outages

    violated the firm’s obligations to maintain its “mission critical” systems.

           133.     Previously, based on a review of trades between October 2016 and November

    2017, on December 19, 2019, Robinhood Financial entered into yet another a AWC, Waiver and

    Consent with FINRA (its primary regulator), which fined Robinhood Financial $1,250,000.00, and

    ordered it to retain an independent compliance consultant to conduct a comprehensive review of

    the policies, systems, procedures, and training of Robinhood Financial and its affiliated clearing

    firm, Robinhood Securities.

           134.     As part of the 2019 AWC, FINRA alleged, and Robinhood Financial consented to,

    a finding that it failed to provide the best market for the subject securities to ensure its customers

    received the best execution quality from the electronic market makers it was routing orders to

    (including Robinhood Securities) as compared to other execution venues (such as the exchanges

    themselves). In addition, Robinhood Financial consented to findings that it did not systematically

    review certain order types, and it failed to establish and maintain a supervisory system, including

    written supervisory procedures, reasonably designed to achieve compliance with its best execution

    obligations under FINRA’s rules. Furthermore, FINRA found that Robinhood’s periodic reviews

    did not systematically consider the likelihood of execution of limit orders generally (whether

    marketable or nonmarketable), or fill rates overall, even though notable proportions of certain

    orders went unfilled.

           135.     In 2020, Robinhood hired Chief Legal Officer Daniel Gallagher, former SEC

    Commissioner under the Obama administration and the highest paid Robinhood executive, with



                                                     25
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 29 of 74




    compensation totaling over $30 million. (Robinhood S1, at 212).

           136.    Yet, Robinhood continued to drive explosive growth and volume without the

    resources or procedures in place to reasonably ensure that it could continue to provide investors

    access to the securities markets during times of extreme market volatility.

     II.   Industry Standards

                a. Managing Market Risk: Collateral Deposit and Capital Requirements

           137.    To manage risk to the markets and utilize DTCC’s Insurance Services, clearing

    broker-dealers such as Robinhood Securities and Apex Clearing become NSCC members. The

    DTCC keeps a record of the stocks owned through the clearing brokerage firms for NSCC

    members, including Robinhood Securities and Apex, and establishes financial requirements for

    clearing brokerage firm members, which include deposit requirements designed to reduce risk to

    the DTCC.

           138.    NSCC is the central counterparty that clears cash transactions in the U.S. equities

    markets, netting securities deliveries and payments among NSCC’s clearing members, and

    guaranteeing completion of trades even if one party to the transaction defaults.

           139.    As President and Chief Executive Officer of the DTCC, FICC, and NSCC, Michael

    C. Bodson (“Bodson”), explained:

                   The U.S. Markets are multi-layered, and customers generally
                   execute trades through one or more brokers or broker-dealers.
                   NSCC direct clearing members are responsible for completing their
                   customers’ trades at the NSCC. NSCC’s rules outline clear financial
                   and operation risk management obligations that apply to direct
                   clearing members.

    DTCC Testimony to U.S. House Financial Services Committee (“Bodson DTCC Testimony”), at

    1 (May 6, 2021).

           140.    Robinhood Securities was at all times fully aware of its obligations to maintain


                                                    26
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 30 of 74




    requisite capital levels, satisfy cash deposit and collateral requirements with DTCC and NSCC,

    and the serious consequences of violating those obligations. As disclosed in its IPO Registration

    Statement:

                   If we do not maintain the capital levels required by regulators and
                   self-regulatory organizations (“SROs”), including the SEC and the
                   Financial Industry Regulatory Authority (“FINRA”), or do not
                   satisfy the cash deposit and collateral requirements imposed by
                   certain other SROs such as the Depository Trust Company (the
                   “DTC”), National Securities Clearing Corporation (the “NSCC”)
                   and the Options Clearing Corporation (the “OCC”), our broker-
                   dealer business may be restricted and we may be fined or exposed
                   to significant losses or subject to other disciplinary or corrective
                   actions. In a worst-case scenario, failure to maintain these
                   requirements could lead to our broker-dealer business being
                   liquidated or wound down.

    (Robinhood, S-1, at 10).

           141.     To clear and settle customer transactions, each trading day by 10:00 am ET,

    clearing brokerage firms like Robinhood Securities and Apex have to meet the deposit

    requirements required by DTCC to support their customer trades between the trade date and the

    date the trades settle. On some days clearing brokerage firms may be able to withdraw money that

    they left on deposit, whereas on other days they may be required to deposit additional money,

    depending on that day’s requirement. Clearing brokerage firms like Robinhood Securities and

    Apex also know that DTCC may assign a volatility multiplier on certain securities which the

    DTCC perceives as having more risk.

           142.     Based on the orders its customers are placing, Robinhood Securities and Apex has

    the ability to (i) monitor its anticipated DTCC deposit requirements in real time (or near real time);

    and (ii) monitor its ability to meet anticipated or actual DTCC deposit requirements in real time

    (or near real time). Based on the relationship between the affiliated entities, Robinhood Financial

    would have access to the same information on anticipated DTCC requirements. At any given time


                                                     27
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 31 of 74




    Robinhood Financial and Robinhood Securities would know how much collateral the DTCC may

    ask Robinhood Securities to post to cover the trades its customers have placed.

           143.    NSCC’s volatility-based margin requirements stipulate the capital charges that

    should be borne by firms based on various measures of the volatility of firms’ stock positions. This

    analysis generally uses several metrics to measure volatility of the stock positions and applies a

    “Gap Risk” measure for firms that have high concentrations in volatile stocks and a “Portfolio

    Margin Floor” measure to ensure that the margin requirement does not drop below certain value-

    based measures. These margin requirements are intended to protect DTCC members and the

    market as a whole from the systemic risk that highly volatile stocks can produce, especially when

    a broker’s position has significant risk concentration in such stocks.

           144.    As explained by Bodson in his Congressional testimony, margin requirements

    protect NSCC and all market participants against clearing member defaults. NSCC collects

    clearing funds, or margin, at the start of each day and intraday in volatile markets. According to

    Bodson, the calculation and timing of these margin requirements are known to every member,

    including Robinhood Securities and Apex.

           145.    It was reasonably foreseeable to Robinhood that its business model would cause

    the very scenario the volatility margin requirement was designed to mitigate, scenarios which the

    NSCC had anticipated could create systemic risks in the market.

           146.    Robinhood knew or should have known of its anticipated DTCC deposit

    requirements given the trading activity in the Suspended Stocks during the week prior to January

    28, 2021, and that failure to prepare for the anticipated DTCC deposit requirements would impair

    Robinhood’s ability to perform its obligations as a trading platform to its large customer base, as

    required under SEC and FINRA rules and regulations.



                                                     28
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 32 of 74




           147.    Pursuant to 17 C.F.R. § 240.15c3-1 (the “Net Capital Rule”), the SEC requires

    broker-dealers to “at all times have and maintain net capital” no less than the greatest of the

    minimum requirement applicable to its business. 17 CFR § 240.15c3-1(a). The Net Capital Rule

    is designed to require broker-dealers to maintain sufficient liquid assets to meet all obligations to

    customers.

           148.    These DTCC, NSCC, and SEC rules provide a mechanism for early warning of

    problems regarding net capital.

           149.    In failing to properly monitor their anticipated DTCC deposits and ensure that it

    had the ability to meet the anticipated DTCC deposit demand (with net capital or through available

    capital), Robinhood failed to act in accordance its duties as a broker-dealer.

           150.    By virtue of their obligations under the law and industry rules and practice, brokers

    cannot simply unilaterally decline to accept a customer’s order because it is inconvenient or

    unprofitable, or because a clearinghouse demands additional capital.

           151.    While Robinhood built its business to attract retail traders who focused on the “hot

    stocks,” it failed to capitalize to meet NSCC rules that were designed to address scenarios where

    a broker maintains high concentrations of highly volatile names.

           152.    In other words, Robinhood’s business model and revenue focus was designed to

    attract order flow in “hot stocks,” which often are extremely volatile, and the NSCC created

    specific rules which stipulated the capital charges that should be borne by firms that have high

    concentrations in such names. Robinhood monetized the order flows for such names, but failure

    to design the appropriate processes and allocate the appropriate cash reserves to in fact meet the

    well-defined margin requirements for such names. These margin requirements were intended to

    protect DTCC members and the market as a whole from the systemic risk that highly volatile



                                                     29
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 33 of 74




    stocks can produce when a broker’s position has significant risk concentration in such stocks.

            153.     Robinhood’s negligence required NSCC/DTCC to provide exemptions for the firm

    to remain solvent.

            154.     Despite being unprepared and under-capitalized, Robinhood did not properly

    respond to the lenience it was provided by the NSCC through such exemptions by capitalizing in

    a manner that should be expected of its business model. Instead, it chose to interfere with the

    market and its customers.

                b. Governing Broker FINRA Rules and Regulations

            155.     “Broker-Dealers,” including Defendants, are required to register as members of

    self-regulatory organizations (“SROs”), such as FINRA, the largest non-governmental securities

    regulator for broker-dealers in the United States, and to comply with all applicable state laws and

    regulatory requirements.

            156.     FINRA rules are designed primarily to protect customers, investors, and efficient

    markets. FINRA Rule 2010 sets forth the guiding principle which every brokerage firm in the

    United States must follow and mandates, “in the conduct of its business, [brokerages] shall observe

    high standards of commercial honor and just and equitable principles of trade.” (Emphasis added).

    FINRA reiterates in Regulatory Notice 21-12, “the foundation of the securities industry is fair

    dealing with customers. . . even during times of market stress.” (Emphasis added); see also

    FINRA By-Laws, Article XI (authorizing the Board to adopt rules or amendments to, among other

    things, “protect investors and the public interest, . . . promot[e] [] fair practices . . .”).

            157.     In assuring investor protection and the integrity of the firm’s financial condition,

    FINRA obligates broker-dealers to establish, maintain, and enforce a supervisory system, which

    includes monitoring its technology and other risks, including credit and other systemic risks



                                                        30
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 34 of 74




    (FINRA Rule 3110, Supervision), and engage in continual risk management to ensure

    continuation of its trading and financial “mission critical systems.” (FINRA Rule 4370, Business

    Continuity Plans). NASD Notice to Members 99-92, “Broker-Dealer Risk Management Practices

    Joint Statement of the SEC, NASD and NYSE” (July 29, 1999) (emphasis added).

           158.     As FINRA registered broker-dealers, Robinhood and Apex are supervised by

    FINRA and subject to its Rules.

           159.     As broker-dealers, Robinhood Securities and Robinhood Financial owe Plaintiffs

    and the Class a duty of due care and loyalty, including, inter alia, handling customer orders

    promptly and in a manner best suited to serve the customer’s interests, not arbitrarily shutting

    down the ability to purchase without advance notice, and refraining from putting their own

    interests ahead of their customers interests.

           160.     Broker-dealers are further (and importantly here) obligated to implement and

    utilize daily (even hourly) risk assessment tools to manage potential operational and credit risks.

           161.     Violations of FINRA rules by broker-dealers can be used as evidence of

    negligence. See Brink v. Raymond James & Assocs., Inc., 892 F.3d 1142 (11th Cir. 2018).

               c. Circuit Breakers: Procedures for Brokers to Operate
                  During times of Extreme Market Volatility

           162.     Broker-dealers are expected to ensure that they can continue to provide access to

    the securities markets during periods of extreme market volatility.

           163.     In fact, FINRA reiterated this obligation in Regulatory Notice 21-12, which was

    issued on March 18, 2021, directly in response to the events giving rise to this action. FINRA was

    clear: “Member firms should maintain strong procedures, thoughtfully crafted in advance, to

    reasonably ensure that they can continue to provide investors access to the securities markets

    during times of extreme market volatility, as in the past several months.” See Regulatory Notice


                                                    31
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 35 of 74




    21-12, available at https://www.finra.org/rules-guidance/notices/21-12.

           164.     There is an industry-recognized mechanism by which trading is halted during

    volatility: A circuit breaker is an emergency-use regulatory measure imposed by an exchange to

    temporarily halt trading on an exchange. Circuit breakers are in place to try to curb in panic-selling.

    They can also be triggered on the way up with manic-buying.

           165.     However, when an exchange employs a “circuit breaker,” it is done for a limited

    time period, typically lasting mere minutes—not days, which is a figurative lifetime in the multi-

    trillion-dollar public markets.

           166.     Moreover, there exists no mechanism by which an exchange imposes a circuit

    breaker that restricts only one side of the trading such that sales are permitted, but purchases are

    not. Either all trading is or is not halted by an exchange. Exchanges do not employ “circuit

    breakers” to allow only one-sided trading.

           167.     Here, the New York Stock Exchange did impose very limited trading halts

    regarding some of the Suspended Stocks on January 28, 2021.

           168.     Nowhere do the securities laws or rules contemplate that any broker-dealer will

    ever employ a self-declared circuit breaker and unilaterally halt trading for an indefinite time

    period in any security without direction from an exchange. This is part of what makes Defendants’

    actions commencing on January 28, 2021, extraordinary, unprecedented, and grossly negligent.

    III.   The January 2021 “Short Squeeze”

               a. Price Volatility Ahead of January 28, 2021 Was Well-Known to Defendants

           169.     Leading up to January 28, 2021, the Suspended Stocks became increasingly

    popular as, among other things, investors engaged in online discussions regarding the

    undervaluation of the Suspended Stocks and began purchasing shares.



                                                      32
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 36 of 74




            170.      Some institutional investors also increased demand for the Suspended Stocks,

    including Scion Asset Management, LLC, which spent approximately $15 million purchasing

    GME, and Ryan Cohen, founder of Chewy.com, who invested $76 million in GME. During this

    time, hedge funds and market makers were shorting the Suspended Stocks, and Defendants

    continued to allow their customers to place orders without restriction.

            171.      Plaintiffs and similarly-situated investors continued to go long on GameStop and

    other Suspended Stocks. Given the operation of a free and open market, the prices of GameStop

    and other Suspended Stocks were bid up and prices increased. GameStop, for example, increased

    78.46% from $43.03 per share on January 21, 2021, to $76.79 per share on January 25, 2021. This

    exposed short sellers in those stocks to substantial losses.

            172.      Despite certain investors’ short selling, which tends to drive the prices down, the

    market volatility brought on by increased demand for the Suspended Stocks by Plaintiffs and

    similarly-situated investors, encouraged and facilitated by Robinhood Financial, through its

    gamified app and platform, drove the market prices up, exposing short sellers to massive losses on

    their short positions.

            173.      Increasing prices forced holders of short positions to either close-out their short

    positions by purchasing shares or post additional capital to ensure that they had enough money to

    re-purchase and return the shorted stocks. For example, Citadel and Point72 Asset Management

    infused around $3 billion into hedge fund Melvin Capital Management LP 9 on January 25, 2021,

    bailing Melvin Capital out from the effects of its failed short position.

            174.      As holders of short positions re-purchased the shorted stocks, prices continued to


    9
      Notably, Melvin Capital’s founder and CEO, Gabe Plotkin, began his career at Citadel before becoming a top
    portfolio manager at Point72’s predecessor firm, SAC Capital Advisors, a hedge fund once run by billionaire Steven
    Cohen, which was disbanded in 2014, after pleading guilty to federal insider trading charges and paying $1.8 billion,
    the largest insider trading fine in history at the time.

                                                             33
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 37 of 74




    up, putting pressure on short sellers to purchase the Suspended Stocks at the current (and rising)

    prices in order to cover their losses and forestall potentially greater losses. This “pressure” is what

    is referred to as a “short squeeze.”

            175.    In a “short squeeze,” individual investors like Plaintiffs and the Class stand to

    benefit (absent one-sided market restrictions) as the value of the stocks they purchased increases.

    Short sellers, on the other hand, risk further losses in the billions of dollars, as stock prices rise as

    a natural consequence of market forces.

    IV.     Robinhood was on Notice of the Risk Associated with the Volatility

            176.    Substantial trading activity in the stock and options contracts among the Suspended

    Stocks continued on January 27, 2021. On that day, the price of the Suspended Stocks increased

    as trading volumes in U.S. cash equities and options hit 24.5 billion shares traded and 57.1 million

    contracts traded. GME’s stock peaked at $380.00, before reaching a closing high of $347.51, a

    134.84% increase from the previous day. Other Suspended Stocks experienced similar increases,

    including AMC, whose share price increased by 300%, while EXPR’s rose over 200%.

            177.    Robinhood was well aware,                                                 , that the rally

    in GME (as well as other Suspended Stocks) required Robinhood to monitor its risk.

            178.    On Saturday, January 23, 2021, Robinhood circulated an internal communication,




            179.    At 8:46 a.m. on the morning of January 23, 2021, several Robinhood executives



                                                       34
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 38 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 39 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 40 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 41 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 42 of 74




    system was strained to the breaking point                                        with regard to the

    Suspended Stocks. Robinhood failed to take the necessary precautions to ensure that its customers

    and the market that Robinhood would continue making its platform available for trading.

            189.    On January 28, 2021, at 8:13 a.m. EST, in another Robinhood chat, Robinhood’s

    User Experience Content Designer, acknowledged,




            190.    When Robinhood undertook the extraordinary measure of suspending the

    purchases of stocks that were in great demand, Robinhood did so without a plan designed to

    correlate its reduction of risk to its extraordinary action.

                a. The $3 Billion Capital Call

            191.



                    .

            192.    Reflecting the volatility in the marketplace,



                                                                                 .

            193.




            194.




                                                       39
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 43 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 44 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 45 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 46 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 47 of 74




    emergency, as evidenced by its ability to round up $3.4 billion in just two days to meet its

    regulatory requirement.

            214.   Yet, and despite initially citing “market volatility” as the reason for restrictions in

    a January 28, 2021 blog post, Tenev’s prepared statement to Congress on February 18, 2021,

    disclosed that the Robinhood Securities’ operations team made the decision to impose trading

    restrictions on the Suspended Stocks on January 28, 2021, between 6:30 a.m. and 7:30 am EST

    due to increased clearinghouse-mandated deposit requirements. Tenev revealed that Robinhood

    met its revised deposit requirements a little after 9:00 a.m. EST on January 28, 2021. Nevertheless,

    Robinhood held fast to its decision to restrict purchases of the Suspended Stocks when the market

    opened, continued to impose restrictions for the entirety of trading day, and placed limitation on

    the number of stocks and option contracts its users could acquire through February 4, 2021.

            215.   When asked by the House Financial Services Subcommittee if Robinhood had

    negotiated with counterparts to restrict trading in the Suspended Stocks, Tenev stated that trading

    restrictions were put in place to meet regulatory deposit requirements imposed by DTCC affiliate

    NSCC.

            216.   DTCC and NSCC President, Bodson, testified before the House Financial Services

    Subcommittee on May 6, 2021, that the decision to restrict trading was internal to Robinhood and

    it did not instruct Robinhood to impose trading restrictions in response to the market volatility in

    late January 2021. As Bodson explained,

                   NSCC’s role in the market is a neutral one. It does not impose
                   trading restrictions upon its clearing members or their customers,
                   and [NSCC] did not instruct any clearing member to impose
                   restrictions during the market volatility events of late January.
                   NSCC expects all clearing members to employ effective tools to
                   monitor and manage their risk, and to maintain an appropriate level
                   of capital to support any expansion of or change in their business
                   activities. Clearing fund requirements are rules-based and subject to


                                                     44
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 48 of 74




                   limited discretion. NSCC exercises this discretion carefully, often in
                   unique circumstances. In such cases, NSCC’s sole objective is to
                   balance the need to protect the system from a potential clearing
                   member default against the damage and other risks that could result
                   if NSCC were to cease-to-act and liquidate a clearing member’s
                   portfolio.

    (Bodson Testimony, at 5–6) (emphasis added).

               b. Defendants’ Unprecedented, One-Sided Trading Restrictions

           217.    Beginning on January 28, 2021, Defendants placed unprecedented trading

    restrictions on the Suspended Stocks.

           218.    At 5:00 p.m. EST, on January 27, 2021, the SEC released a statement that it was

    “aware of and actively monitoring the on-going market volatility in the options and equities

    markets,” but neither the SEC nor any other government agency issued any directive to restrict

    trading in the Suspended Stocks.

             i.    Robinhood

           219.    On January 28, 2021, at 9:58 a.m. EST, Defendant Robinhood circulated an email

    to its users with the subject line “An important update on your expiring options,” informing them

    that in light of unprecedented volatility surrounding GME and AMC, and in an effort to help reduce

    risk, all GME and AMC options with expirations of January 29th, 2021, will be set to closing

    transactions only.” (Emphasis added).

           220.    Robinhood’s email was silent as to any restrictions placed on trading shares of

    GME, AMC, or other securities, but as the markets opened on January 28, 2021, the Robinhood

    Plaintiffs and a Class of similarly-situated investors woke up to find that Robinhood had suddenly

    and without notice halted their ability to purchase the Suspended Stocks.

           221.    On January 28, 2021, investors that used Robinhood as their brokerage could no

    longer purchase the Suspended Stocks. The “buy” button was deactivated as a feature, leaving


                                                    45
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 49 of 74




    users with no option but to hold or sell their securities.

           222.     Robinhood addressed the “Why don’t I see a buy button?” question on its website,

    offering three reasons for the buy button being unavailable on a user’s account: (a) “It’s a foreign

    stock, which we don’t support;” (b) “It’s an over-the-counter (OTC) stock or a warrant, which

    Robinhood generally doesn’t support;” and (c) “It’s a stock undergoing corporate action. The stock

    will be tradable again once the corporate action has been finalized.” Robinhood’s explanations

    made little sense, however, because the Suspended Stocks were not foreign stocks, OTC stocks or

    stocks undergoing corporate actions during the Class Period. Robinhood did not warn users of any

    situation where it could prevent users from buying stock out of its own volition.

           223.     Worse, Plaintiffs and similarly-situated investors who had queued purchase orders

    overnight on January 27, 2021, to purchase stock when the markets opened on January 28, 2021,

    discovered that their purchase orders had been cancelled without their consent.

           224.     For example, Robinhood sent Plaintiff Moody a message in her app that her orders

    for NAKD and NOK “ha[ve] been canceled,” despite Ms. Moody never cancelling the orders.




                                                      46
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 50 of 74




           225.     On Robinhood’s web platform and mobile app, Plaintiffs and similarly-situated

    investors were even blocked from seeing information about the Suspended Stocks. In fact, their

    respective ticker symbols were not even searchable.




           226.     The same day, on January 28, 2021, the Robinhood app rose to the #1 on the App

    Store for the first time ever since its release. While the app had its most single day downloads with

    over 120,000 first time installs, it also broke a new record with over 2.6 million daily active users.

    Robinhood had no problem welcoming tens of thousands of new users onto its platform while its

    ship was sinking and already out of lifeboats.

           227.     Robinhood tweeted that “in light of current market volatility,” it was restricting

    transactions for certain securities to position closing only, including AMC and GME.

           228.     Robinhood subsequently updated its website with a list of thirteen (13) securities

    set to PCO, meaning that Robinhood Plaintiffs and Class members could sell and close their

    positions, but they were prohibited from opening new long positions in the Suspended Stocks.


                                                     47
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 51 of 74




           229.    Robinhood’s decision to implement a PCO policy for AMC, GMC, and other

    Suspended Stocks, that Robinhood customers held concentrated positions in, foreseeably impeded

    additional price appreciation and continued to suppress their prices beyond the Class Period.




                                                   48
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 52 of 74




           230.     Robinhood attributed the aforesaid restrictions to ongoing market volatility, and

    acknowledged that they had canceled open orders for the listed securities and also disabled the

    ability for users to search for these securities in Robinhood’s mobile app. Robinhood’s January 28

    blog post titled, “Keeping Customers Informed Through Market Volatility,” also attributed the

    restrictions to “significant market volatility” and further disclosed that Robinhood raised margin

    requirements for certain securities.

           231.     That same evening, Defendant Robinhood, through its CEO, Tenev, told CNBC

    that Robinhood decided to stop trading in the Suspended Stocks, in part “to protect the firm.”

           232.     Tenev later acknowledged in an interview with Elon Musk on the social media app


                                                   49
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 53 of 74




    Clubhouse, “We knew this was a bad outcome for customers . . . But we had no choice as we had

    to conform to our requirements.” 12

                            ii.      Apex

              233.   On January 28, 2021, at approximately 10:31 a.m. EST, Apex unilaterally and

    abruptly directed its Introducing Broker-Dealers, and others, to block its Shared Customers from

    purchasing shares of AMC, GME and KOSS.

              234.   Anthony Denier (“Denier”), the CEO of Webull, a brokerage that restricted trading

    in the Suspended Stocks, placed the blame squarely on Apex. According to Denier, the collateral

    required by Apex for GameStop increased by 100% and Apex had informed him that Webull

    needed to shut off the ability to open new positions in certain stocks. Denier further said that the

    restrictions originated the morning of January 28, 2021, and was informed that Apex was

    instructed by DTCC that it was increasing the collateral needed to settle trades for the Suspended

    Stocks.

              235.   In written responses to the House Committee on Financial Services on February 9,

    2021, Webull acknowledged that “[o]n January 28, 2021, at 11:30 AM EST Webull announced on

    Twitter and Facebook that it was restricting trading in GME, AMC, and KOSS.” In restricting the

    stocks, Webull posted, “Please note that we will no longer allow clients to open new positions in

    following three stocks: AMC, GME and KOSS.” On the same day between 2:42 PM and 2:43 PM,

    Webull posted an update to Twitter and Facebook lifting the restriction.

              236.   Other Apex Introducing Broker-Dealers, including Ally, Dough, Public.com, SoFi,

    Stash, and Tastyworks, also reported that Defendant Apex had instructed them to halt all opening


    12
      See RealClearPolitics, “Elon Musk Interviews Robinhood CEO Vlad Tenev On Stock Trading Restrictions On
    ‘Clubhouse’ App,” available at
    https://www.realclearpolitics.com/video/2021/02/01/elon musk interviews robinhood ceo vl
    ad tenev on stock tradigin restrictions on clubhouse app html.

                                                        50
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 54 of 74




    transactions of GME, AMC and KOSS on their platforms.

           237.    For example, Dough tweeted, “[o]ur clearing has notified us that we must set GME,

    AMC, and KOSS to closing only. We will comply.” Public.com similarly tweeted, “[o]ur clearing

    firm, Apex Holdings, has decided to halt the buying of $KOSS, $GME, and $AMC.

           238.    Public.com subsequently tweeted “[w]e disagree with this decision and are

    working hard for our members to resolve the issue.”

           239.    Apex customers complained directly to Apex about the impact of its decision to

    halt its customers’ ability to buy. For example,




           240.    Apex restricted purchasing across the board to all their clients, including their Apex

    Introducing Brokers and Shared Customers, based on higher numbers Apex received from the

    DTCC on January 28, 2021, at 9:30 a.m. EST. Apex’s internal documents reveal




                                                    51
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 55 of 74
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 56 of 74




    of Securities, New Jersey Office of the Attorney General,




           247.    Apex internal documents confirm




           248.    By its own admission, Apex took the dramatic step of unilaterally and abruptly

    blocking all of its customers, including its Shared Customers, from purchasing shares of AMC,

    GME, and KOSS for hours on January 28, 2021, based on a possible future collateral requirement,

    that Apex had not even bothered to confer with the DTCC about prior to instructing its clients,

    including Apex Introducing Broker-Dealers, to halt trading.

           249.




           250.




                                                   53
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 57 of 74




           251.     On March 4, 2021, Rothschild admitted in an interview with Financial Planning,

    that Apex did not restrict trading as a result of capital requirements, stating that Apex had

    “headroom” in terms of the capital available on its balance sheet and also had credit lines it could

    call upon.

           252.     Similarly, in an earlier draft




           253.     On January 29, 2021, Apex again saw the buildup in trading volume in AMC and

    GME and was discussing internally




           254.     After Apex lifted restrictions on trading,




                 c. The January 28, 2021 Trading Restrictions Catch the Attention of Regulators

           255.     Broker-dealers who had unilaterally restricted trading on January 28, 2021, knew

    that their unilateral aggressive actions to restrict trading crossed the boundaries of acceptable

    behavior.



                                                     54
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 58 of 74




            256.      For example,




            257.      Commenting on the call with regulators on January 27th,




                 d. Trading Restrictions Continue After January 28, 2021

            258.      In anticipation of Robinhood easing some restrictions, shares of the Suspended

    Stocks all rose in premarket trading on Friday, January 29, 2021. Shares of GameStop rose 80%

    and shares of AMC Entertainment jumped 60% on Friday. 13

            259.      Even in the face of increased scrutiny, however, Robinhood continued to suppress

    the value of the Suspended Stocks.

            260.      Robinhood restricted trading of long option contracts and announced to Robinhood

    Plaintiffs and the Class of similarly-situated investors they would close out their profitable option

    positions automatically.



    13
      See CNBC, “Robinhood raises $1 billion and taps credit lines to make trading of GameStop available to
    customers,” available at https://www.cnbc.com/2021/01/29/robinhood-raises-1-billion-and-taps-credit-lines-to-
    make-trading-of-gamestop-available-to-customers.html.

                                                           55
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 59 of 74




            261.   Robinhood also placed limitations on the number of new positions its users could

    open by capping the total number of shares and options contracts an individual could hold in certain

    securities.

            262.   Nevertheless, Robinhood Plaintiffs and the Class of similarly-situated investors,

    continued to purchase the Suspended Stocks once they were permitted.

            263.   On January 29, 2021, Robinhood limited users to purchasing imposed limitations

    on the following securities: AAL, AMC, BB, BBY, EXPR, GME, KOSS, NAKD, NOK, SNDL,

    TR and TRV. With respect to GameStop, Robinhood first restricted investors to purchasing only

    two shares of GameStop, which resulted in a rapid decline in the value of GameStop.




            264.   Robinhood then instituted a one share limit on some of the Suspended Stocks,

    including GME and AMC further causing the value of the stocks to decrease.




                                                    56
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 60 of 74




            265.    On January 30, 2021, the value of the Suspended Stocks began to regain the value

    lost the prior days.

            266.    Each artificial limitation on the securities investors could purchase correlated with

    a subsequent decrease in stock value.




            267.    As purchases of the Suspended Stocks were limited, Plaintiffs and the Class of

    similarly-situated investors were pressured to sell who otherwise would not have in the presence

    of a free and open market.

            268.    On February 1, 2021, Robinhood announced that it raised an additional $2.4 billion

    in funding on top of the $1 billion it has raised the previous week. Yet, the very same day,

    Robinhood reintroduced restrictions on buying. Robinhood posted a “Letter to Our Robinhood

    Community,” to its blogpost on February 1, 2021, stating, “Simply put, Robinhood limited buying

    in volatile securities to ensure it complied with deposit regulations.”

            269.    Robinhood continued to impose limitations on certain securities through February

    4, 2021.

     V.     Government Investigations Following January 2021 Short Squeeze

            270.    The U.S. House Financial Services Committee issued subpoenas and held three

    highly publicized hearings related to the trading restrictions imposed on January 28, 2021.

                                                     57
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 61 of 74




           271.    In addition to proceedings in the House of Representatives, the Senate Banking

    Committee also held hearings related to the trading restrictions.

           272.    According to reporting by the Wall Street Journal and public filings, the fraud

    division of the Department of Justice and the San Francisco U.S. Attorney’s office have sought

    information about the restrictions imposed on January 28, 2021 from brokers and social media

    companies.

           273.    The SEC appears to have been investigating the restrictions imposed on January

    28, 2021. On June 9, 2021, GameStop Corp. reported in its 10-Q report that “On May 26, 2021,

    we received a request from the Staff of the SEC for the voluntary production of documents and

    information concerning a SEC investigation into the trading activity in our securities and the

    securities of other companies. We are in the process of reviewing the request and producing the

    requested documents and intend to cooperate fully with the SEC Staff regarding the matter. This

    inquiry is not expected to adversely impact us.”

           274.    Robinhood’s FOCUS Report filed with the SEC on February 26, 2021, confirmed

    many of these investigations and revealed that Robinhood had received inquiries related to the

    trading restrictions from the U.S. Attorney’s Office of the Northern District of California, the

    SEC’s Division of Examinations, FINRA, the New York Attorney General’s Office and the offices

    of other states’ Attorneys General, state securities regulators and from Congress.

           275.    Finally, on June 30, 2021, FINRA announced that Robinhood was ordered to pay

    a record financial penalty of $70 million for “systemic supervisory failures and significant harm

    suffered by millions of customers.” According to FINRA, “the sanctions represent the largest

    financial penalty ever ordered by FINRA and reflect the scope and seriousness of the violations.”




                                                    58
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 62 of 74




                                            CLASS ACTION ALLEGATIONS

           276.           Plaintiffs bring this case individually and pursuant to Federal Rules of Civil

    Procedure 23(a), 23(b)(2) and (b)(3) on behalf of the following proposed nationwide classes:

      I.   Nationwide Investor Class

           All persons or entities in the United States that:

           (i)        held shares or call options on GameStop Corp. (GME), AMC Entertainment
                      Holdings Inc. (AMC), American Airlines Group Inc. (AAL), Bed Bath & Beyond
                      Inc. (BBBY), BlackBerry Ltd. (BB), Castor Maritime, Inc. (CTRM), Express, Inc.
                      (EXPR), Koss Corporation (KOSS), Naked Brand Group Ltd. (NAKD), Nokia
                      Corp. (NOK), Sundial Growers Inc. (SNDL), Tootsie Roll Industries, Inc. (TR), or
                      Trivago N.V. (TRVG) (the “Suspended Stocks”), as of the end of the day on January
                      27, 2021, and

           (ii)       sold shares or call options on the Suspended Stocks between January 28, 2021 and
                      February 23, 2021 (the “Class Period”); and

           (iii)      suffered damages.

     II.   Broker Classes

           A.            Robinhood Class

                     i.      All customers of Robinhood who held shares or call options on any of the
                             Suspended Stocks as of end of the day on January 27, 2021, who sold any such
                             shares or call options during the Class Period, and suffered damages;

                   ii.       All customers of Robinhood who placed sale orders or call options on any
                             Suspended Stocks, whose orders were delayed during the Class Period, and
                             suffered damages;

                   iii.      All customers of Robinhood who placed a buy order or call options on any
                             Suspended Stocks, whose order was initially accepted by Robinhood, whose
                             order was ultimately rejected by Robinhood during the Class Period, and
                             suffered damages; and

                   iv.       All customers of Robinhood who purchased shares or call options on any of the
                             Suspended Stocks after initial restrictions were lifted as of the open of trading
                             on January 29, 2021, sold any such shares or call options when Robinhood
                             reintroduced further restrictions during the Class Period, and suffered damages.




                                                          59
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 63 of 74




           B.           Apex Class

                      i.      All Apex broker-dealer customers who held AMC, GME, and/or KOSS stocks
                              or call options on any of the Suspended Stocks as of the end of the day on
                              January 27, 2021, who sold any such shares or call options during the Class
                              Period, and suffered damages;

                     v.       All Apex broker-dealer customers who placed sale orders or call options on
                              AMC, GME, and/or KOSS, whose orders were delayed during the Class Period,
                              and suffered damages; and

                     vi.      All Apex broker-dealer customers who placed a buy order or call options on
                              AMC, GME, and/or KOSS, whose order was initially accepted by Apex or the
                              Apex Introducing Broker-Dealers, whose order was ultimately rejected by
                              Apex or the Apex Introducing Broker-Dealers during the Class Period, and
                              suffered damages.

    Excluded from the proposed Classes are:

                i.         Any of the Defendants named herein;

             ii.        Any of the Defendants’ parent companies, subsidiaries, and affiliates;

            iii.           Any of the Defendants’ officers, directors, management, employees, or agents;

            iv.            Counsel for any of the parties to this action;

             v.            All governmental entities; and

            vi.            The judge and chambers staff in this case, as well as any members of their

                           immediate families.

           This action has been brought and may properly be maintained as a class action against

    Defendants pursuant to the provisions of Federal Rule of Civil Procedure 23.

           277.            Numerosity: The precise number of members of the proposed Classes is unknown

    to the Plaintiffs at this time; however, based on information and belief, members of the Classes,

    including sub-classes, number in the hundreds of thousands if not millions. The Class is so

    numerous that joinder of all members in a single action is impracticable. All members of the

    Classes may be notified of the pendency of this action by reference to Defendants’ records or by


                                                             60
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 64 of 74




    other alternative means.

           278.     Commonality: Numerous questions of law and fact are common to the claims of

    the respective Plaintiffs and members of the proposed Classes. These common questions of law

    and fact exist as to all members of the proposed Classes and predominate over questions affecting

    only individual members of the proposed Classes. These common legal and factual questions

    include, but are not limited to, the following:

              i.   Why Defendants restricted trading on January 28, 2021;

             ii.   Whether Defendants’ capital management was adequate;

            iii.   Whether Defendants maintained adequate risk-management controls in light of
                   their business model;

             iv.   Whether Defendants’ conduct in connection with the Suspended Stocks was
                   negligent or grossly negligent;

             v.    Whether Defendants owed Plaintiffs and Class members fiduciary duties;

             vi.   Whether Defendants breached their fiduciary duties to Plaintiffs and Class
                   members;

            vii.   Whether Defendants knowingly failed to provide the financial services that were
                   needed to handle reasonable consumer demand, including trading securities that are
                   available on most other competitive trading platforms;

           viii.   Whether Defendants breached their duty of care to their customers when they
                   purposefully removed the ability to buy or view certain securities on their
                   respective platforms;

             ix.   Whether Defendants violated their regulatory obligations under federal statutes and
                   SRO rules;

             x.    Whether Defendants breached their legal, regulatory, and licensing requirements
                   by failing to provide adequate access to financial services;

             xi.   Whether the Plaintiffs and members of the proposed Classes were injured by the
                   Defendants’ conduct, and if so, the appropriate measure of damages.
           279.     Typicality: The claims of each named Plaintiff who had an account with a Broker-

    Defendant are typical of the claims of corresponding Broker-Dealer Classes. Each purchased one

                                                      61
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 65 of 74




    or more of the Suspended Stocks through that Defendant Broker-Dealer prior to the Restricted

    Period and were invariably harmed by that Defendant Broker-Dealer’s wrongful conduct during

    the Class Period.

           280.    Adequate Representation: Plaintiffs who had an account with a Broker-

    Defendant will fairly and adequately represent the interests of the corresponding Class in that they

    have no conflicts with any other members of the corresponding Broker-Defendant Class. Plaintiffs

    have retained competent counsel experienced in prosecuting complex class actions in federal court,

    including those involving financial services, and they will vigorously litigate this class action on

    their behalf and on behalf of members of the corresponding Class.

           281.    Predominance and Superiority: There is no plain, speedy, or adequate remedy

    other than by maintenance of this class action. A class action is superior to other available means,

    if any, for the fair and efficient adjudication of this controversy. Prosecution of separate actions

    by individual members of the proposed Classes would create the risk of inconsistent or varying

    adjudications, establishing incompatible standards of conduct for the Defendants.

           282.    Additionally, few, if any, members of the proposed Classes could or would sustain

    the economic burden of pursuing individual remedies for the Defendants’ wrongful conduct and it

    would thus be grossly impracticable because the cost of vindicating an individual class member’s

    claim would likely exceed the value of the claim. Treatment as a class action will achieve

    substantial economies of time, effort, and expense, and provide comprehensive and uniform

    supervision by a single court. This class action presents no material difficulties in management

    and provides the benefits of a single adjudication.




                                                    62
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 66 of 74




                                          CAUSES OF ACTION

                                                 COUNT I
                                              NEGLIGENCE
                                            (against Robinhood)

            283.    Plaintiffs hereby incorporate by reference paragraphs 1 through 282 as though fully

    set forth herein.

            284.    Robinhood agreed to provide brokerage services, such as the purchase and sale of

    securities (including the Suspended Stocks), to Plaintiffs and Class members in accordance with

    applicable federal statutes, regulations, and rules and of the securities industry, including DTCC,

    SEC, and FINRA Rules and Regulations. At the very minimum, these regulations and rules

    establish minimum standards of conduct for any person or firm engaged in the securities industry.

            285.    Robinhood Financial had a duty to exercise reasonable care in safeguarding the

    investments of Robinhood Plaintiffs’ and Class members’ by providing a platform to execute

    trades that is fair and promptly provides execution of its customers’ trade orders in a lawful

    manner.

            286.    Robinhood Securities had a duty to exercise reasonable care in carrying and

    providing clearing services for its customer accounts, ensuring compliance with obligations to

    meet the regulatory net capital requirements applicable to broker-dealers, and ensuring that it had

    sufficient collateral posted or available to satisfy the industry clearing functions so as not to impede

    customers’ ability to purchase shares of the Suspended Stocks. Specifically, Robinhood Securities

    had a duty to ensure compliance with its obligations to regulators, the DTCC, NSCC, and FINRA,

    sufficient to satisfy the industry trade processing clearing functions so as not to impede their

    customers’ ability to purchase shares of the Suspended Stocks.

            287.    Robinhood had the duty to and was able to reasonably anticipate their net capital



                                                      63
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 67 of 74




    and collateral requirements on a daily basis.

            288.    Robinhood had a duty to maintain adequate capital and collateral during volatile

    markets and the volatility at issue here was either known to Robinhood or foreseeable.

            289.    Robinhood’s failure to maintain capital levels needed to meet anticipated capital

    deposit demands, failing to adequately mitigate risk, and restricting trading in the Suspended

    Stocks under the circumstances alleged herein, violated SEC, FINRA, and other regulatory rules,

    which violations provide evidence of breach of the duty of care owed to its customers, an extreme

    departure from the ordinary standard of conduct, and conduct so reckless or wanting in care that it

    constitutions a conscious disregard or in difference to the rights of the Robinhood Plaintiffs and

    the class of similarly-situated investors.

            290.    As a direct and proximate result of Robinhood’s conduct, the Robinhood Plaintiffs

    and the Class of similarly-situated investors have been injured and sustained damages.

                                               COUNT II
                                         GROSS NEGLIGENCE
                                          (against Robinhood)

            291.    Plaintiffs hereby incorporate by reference paragraphs 1 through 282 as though fully

    set forth herein.

            292.    Robinhood agreed to provide brokerage services, such as the purchase and sale of

    securities (including the Suspended Stocks), to Plaintiffs and Class members in accordance with

    applicable federal statutes, regulations, and rules and of the securities industry, including DTCC,

    SEC, and FINRA Rules and Regulations. At the very minimum, these regulations and rules

    establish minimum standards of conduct for any person or firm engaged in the securities industry.

            293.    Robinhood Financial had a duty to exercise reasonable care in safeguarding the

    investments of Robinhood Plaintiffs’ and Class members’ by providing a platform to execute



                                                    64
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 68 of 74




    trades that is fair and promptly provides execution of its customers’ trade orders in a lawful

    manner.

           294.     Robinhood Securities had a duty to exercise reasonable care in carrying and

    providing clearing services for its customer accounts, ensuring compliance with obligations to

    meet the regulatory net capital requirements applicable to broker-dealers, and ensuring that it had

    sufficient collateral posted or available to satisfy the industry clearing functions so as not to impede

    customers’ ability to purchase shares of the Suspended Stocks. Specifically, Robinhood Securities

    had a duty to ensure compliance with its obligations to regulators, the DTCC, NSCC, and FINRA,

    sufficient to satisfy the industry trade processing clearing functions so as not to impede their

    customers’ ability to purchase shares of the Suspended Stocks.

           295.     Robinhood had the duty to and was able to reasonably anticipate their net capital

    and collateral requirements on a daily basis.

           296.     Robinhood had a duty to maintain adequate capital and collateral during volatile

    markets and the volatility at issue here was either known to Robinhood or foreseeable.

           297.     By failing to maintain capital levels needed to meet anticipated capital deposit

    demands, failing to adequately mitigate risk, and restricting trading in the Suspended Stocks under

    the circumstances alleged herein, Robinhood failed to comply with SEC, FINRA, and other

    regulatory rules, which violations provide evidence of breach of the duty of care owed to its

    customers.

           298.     As a direct and proximate result of Robinhood’s conduct, the Robinhood Plaintiffs

    and the Class of similarly-situated investors have been injured and sustained damages.




                                                      65
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 69 of 74




                                              COUNT III
                                         NEGLIGENCE PER SE
                                          (against Robinhood)

            299.    Plaintiffs hereby incorporate by reference paragraphs 1 through 282 as though fully

    set forth herein.

            300.    Pursuant to the rules alleged herein, Robinhood Financial had a statutory duty to

    exercise reasonable care in safeguarding Robinhood Plaintiffs’ and Class members’ investments

    and in providing a platform to execute trades that is fair and promptly provides execution of its

    customers’ trade orders in a lawful manner. Robinhood Securities also had a duty to reasonably

    anticipate its regulatory net capital requirements and collateral requirements to ensure that it could

    satisfy industry clearing functions so as not to impede its customers’ ability to purchase the

    Suspended Stocks.

            301.    When Robinhood Financial restricted trading in the Suspended Stocks, it violated

    minimally-required standards under the DTCC and the SEC, including an obligation to maintain

    sufficient liquid assets to meet all obligations to customers and counterparties, and under FINRA

    Rules, including, without limitation, an obligation to observe high standards of commercial honor

    and fair and equitable principles of trade and to reasonably supervise its trading platform to ensure

    compliance with its essential services to its customers. Because these rules and other securities

    regulations were enacted for the protection of investors including Plaintiffs and Class Members,

    the violations constitute negligence per se.

            302.    By failing to maintain capital levels needed to meet anticipated capital deposit

    demands, failing to adequately mitigate risk, and restricting trading in the Suspended Stocks under

    the circumstances alleged herein, Robinhood violated these duties.

            303.    As a direct and proximate result of Robinhood’s conduct, the Robinhood Plaintiffs



                                                     66
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 70 of 74




    and the Class of similarly-situated investors have been injured and sustained damages.

                                             COUNT IV
                                  BREACH OF FIDUCIARY DUTY
                        (against Robinhood Securities and Robinhood Financial)

            304.     Plaintiffs hereby incorporate by reference paragraphs 1 through 282 as though fully

    set forth herein.

            305.     Defendants Robinhood Securities and Robinhood Financial owed a fiduciary duty

    of care, loyalty, and good faith to Robinhood Plaintiffs and the members of the Class, by virtue of,

    among other things, being provider of financial services and a registered securities investment

    broker-dealer.

            306.     The scope of those fiduciary duties is informed, in part, by the fact that Robinhood

    Securities and Robinhood Financial retain the discretion to execute certain transactions within its

    customers’ accounts without specific customer approval. Specifically, for example, their Customer

    Agreement states that:

                     If My Account has an option position on the last trading day prior to
                     expiration, which is one cent or more in the money, Robinhood
                     Financial will generally exercise the option, on My behalf.
                     However, Robinhood Financial reserves the right at Its discretion to
                     close any option position prior to expiration date or any position
                     resulting from the exercising/assignment after option expiration. I
                     will be charged a commission for any such transaction.

            307.     In its role as such, Robinhood Securities and Robinhood Financial provides

    information to its customers on investments and investment strategies, which further informs the

    scope of the fiduciary duties owed by them to their customers.

            308.     As broker-dealers, Robinhood Securities and Robinhood Financial owe fiduciary

    duties of care, good faith, honesty, and loyalty, which further and also include, without limitation

    and at the very least, the duty to carry out the customer’s orders promptly in a manner best suited



                                                      67
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 71 of 74




    to serve the customer’s interests, the duty to transact business only after receiving prior

    authorization from the customer, the duty not to act out of a conflict of interest nor to prefer the

    fiduciary’s self-interest over that of its customers, and the duty to use reasonable effort to give its

    customers’ information relevant to the affairs that have been entrusted to it.

            309.    As a result, Robinhood Securities and Robinhood Financial owed a fiduciary duty

    to the Robinhood Plaintiffs and the Class of similarly-situated investors to, among other things,

    provide an open trading platform free of self-imposed trading restrictions or conduct, as alleged

    herein, which was in the self-interest of Robinhood Securities and Robinhood Financial and

    Robinhood Securities and Robinhood Financial knew or should have known would harm the

    Robinhood Plaintiffs and the Class of similarly-situated investors.

            310.    As alleged above, Robinhood Securities and Robinhood Financial acted in their

    own self-interest and contrary to the interests of its customers.

            311.    Robinhood Securities and Robinhood Financial breached their fiduciary duties by

    imposing the trading restrictions alleged herein to benefit itself, at the expense of the interests of

    the Robinhood Plaintiffs and the Class of similarly-situated investors.

            312.    Robinhood Securities and Robinhood Financial further breached its fiduciary

    duties by engaging in the conduct alleged above to actively facilitate and encourage high volume

    and volatile trading on its platform when its internal structures, systems, and capitalization were

    unable to maintain and support that trading activity such that its business and its customers were

    being put at significant risk.

            313.    As a direct and proximate result of Defendants Robinhood Securities and

    Robinhood Financial’s conduct, Robinhood Plaintiffs and the Class of similarly-situated investors

    have been injured and sustained damages.



                                                      68
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 72 of 74




                                               COUNT V
                                             NEGLIGENCE
                                             (Against Apex)

            314.    Plaintiffs hereby incorporate by reference paragraphs 1 through 282 as though fully

    set forth herein.

            315.    Apex had a duty to exercise reasonable care in providing services for its customers,

    including Shared Customers, so as not to impede customers’ ability to purchase shares.

            316.    Apex breached these duties when it suspended its customers’ ability to purchase

    shares AMC, GME, and/or KOSS and when Apex demanded that Apex Introducing Broker

    Dealers suspend their Shared Customer’s ability to purchase shares of GME, AMC, and KOSS,

    without even trying to confirm the collateralization number received from DTCC at approximately

    9:30 a.m. on January 28, 2021, or seeking to negotiate it down.

            317.    Apex breached these duties when it learned at approximately 11:00 a.m. EST that

    the collateralization number was in fact lower than originally communicated to it and was, in fact,

    at a level that Apex believed warranted lifting the suspension of the purchase of stock, yet failed

    to lift the suspension of the purchase of shares in GME, AMC and KOSS until hours later.

            318.    Apex breached these duties when it failed to take reasonable steps to mitigate its

    risk, including, but not limited to raising additional capital rather than suspend its customers,

    including Shared Customers’, ability to purchase shares of GME, AMC, and/or KOSS.

            319.    As a direct and proximate result of Apex’ conduct, the Apex Plaintiffs and the

    Class of similarly-situated investors have been injured and sustained damages.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

    for a judgment against Defendants as follows:



                                                    69
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 73 of 74




           a. For an order certifying the proposed Class, appointing Plaintiffs as Representatives of

    the proposed Class, and appointing the law firms representing Plaintiffs as counsel for the Class;

           b. For compensatory damages, punitive damages, restitution, and/or refund of all funds

    acquired by Defendants from Plaintiffs and the proposed Class members as a result of Defendant’s

    negligence, breach, and unlawful actions described herein, in an amount to be proven at trial;

           c. Payment of costs and expenses of suit herein incurred;

           d. Both pre-and post-judgment interest on any amounts awarded;

           e. Payment of reasonable attorneys’ fees and expert fees;

           f. Such other and further relief as the Court may deem proper.

                                    DEMAND FOR JURY TRIAL

    Plaintiffs hereby demand trial by jury.

    Dated: July 26, 2021                                  Respectfully submitted,

     /s/ Natalia M. Salas                                /s/ Peter Safirstein
     THE FERRARO LAW FIRM, P.A.                          SAFIRSTEIN METCALF LLP
     Natalia M. Salas (FBN 44895)                        Peter Safirstein (NY SBN 2044550)
     James L. Ferraro (FBN 381659)                       1345 Avenue of the Americas, 2nd Floor
     James Ferraro, Jr. (FBN 107494)                     New York, NY 10105
     Bruce S. Rogow (FBN 067999)                         Tel: (212) 201-5845
     Sean A. Burstyn (FBN 1028778)                       psafirstein@safirsteinmetcalf.com
     Daniel J. DiMatteo (FBN 114914)
     600 Brickell Avenue, Suite 3800                     Plaintiffs’ Lead Counsel for the
     Miami, FL 33131                                     Other Broker Tranche
     Tel: (305) 375-0111
     nms@ferrarolaw.com
     jlf@ferrarolaw.com
     jjr@ferrarolaw.com
     bsr@ferrarolaw.com
     sab@ferrarolaw.com
     djd@ferrarolaw.com

     Plaintiffs’ Lead Counsel for the
     Robinhood Tranche




                                                    70
Case 1:21-md-02989-CMA Document 359 Entered on FLSD Docket 07/27/2021 Page 74 of 74




                                                         /s/Rachel W. Furst
                                                         GROSSMAN ROTH YAFFA COHEN,
                                                         P.A.
                                                         Rachel W. Furst (FBN 45155)
                                                         2525 Ponce de Leon Blvd., Ste 1150
                                                         Coral Gables, FL 33134-6040
                                                         Tel: 305-442-8666
                                                         rwf@grossmanroth.com

                                                         Plaintiffs’ Liaison Counsel

                                    CERTIFICATE OF SERVICE

           I hereby certify that on July 26, 2021, I electronically filed the forgoing with the Clerk of

    the Court using CM/ECF. I also certify that the foregoing is being served this day on all counsel

    of record in the manner specified, either via transmission of Notices of Electronic Filing generated

    by CM/ECF or in some other authorized manner for those counsel who are not authorized to

    receive Notices of Electronic Filing.

                                                          By: /s/ Rachel Wagner Furst
                                                              Rachel Wagner Furst




                                                    71
